DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-7 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Richardson-Burns et al (US 9,890,467: “Burns”) with further evidence from Hakansson et al, Journal of polymer science Part B, 2017 . 55(10), pp. 814-820 and Hatakeyama (US 2018/0072930)
Burns teaches a method of making electrospun films of PEDOT:PSS as claimed – see col. 10 lines 53-62. Solution of the conducting polymer (PEDOT) and polyanionic counter ion (PSS) are mixed and stirred (col. 18 lines 38-67). Burns teaches that silane crosslinker can be added to the polymer solution (col.20 lines 30-35). Such crosslinkers are in col. 15 lines 10-15. Additives added are non-ionic surfactants like polaxamers, PEO-PPO polymers,  Pluronic F-68 (PEO-PPO-PEO block copolymer) , Tween-20 (polysorbate), Birj 78 PEG-monooctadecyl ether), etc. (col. 15), secondary counterion components, etc. (col. 12). Carbon nanotubes – see col. 13 lines 20-25 and col. 15 line 63. Proportions of PEDOT and PSS are about 1:1 – see col. 18 describing the concentrations. 
Burns does not teach the cross-linking agent (3-glycidyloxypropyl)trimethoxy-silane as in claims 4 and 5. However, PEDOT:PSS conducting polymer and the crosslinking agent are well-known according to Hakansson (abstract). Hakansson teaches the substantial advantages of using this cross-linking agent (introduction), and therefore it would have been obvious to use this cross-linking agent in the teaching of Burns. Hakansson also provides added evidence of the proportions of PEDOT:PSS as applicant’s – same commercial source of Clevois PH1000 from Heraeus Holding GmbH. Notwithstanding, applicant uses a commercial solution of PEDOT:PSS (spec. @page 19), which also makes it unpatentable, because one of ordinary skill in the art would have used commercially available ready-made reagents for practical purposes. Also, by having the commercial reagent solution and GOPS at concentrations suggested by Hakansson, the resulting composition would meet the claimed ranges.
The amount of CNT’s in the solution would depend on the conductivity enhancement desired and can be optimized, even though applicant’s claimed concentration range is indeterminable. Added evidence that CNT’s are used as conductivity enhancers in medical polymers is provided by Hatakeyama – see [0079] – 1-50 parts per 100 part of polymer.
Finally, the thermal treatment at 80~150 C is disclosed as for cross-linking by GOPS, which, while the references are silent, is known to one of ordinary skill. Particularly, it is well-known that the temperature enhances the degree of cross-linking reactions and reduces time to cross-link (the famous Arrhenius equation). Thus unless otherwise shown, the cross-linking temperature range is not patentable.

Response to Arguments
Applicant has not addressed the 112(a) rejection in the response of 10/7/22. However, based on the amendment and the disclosure [0057], it appears that the additive solution is not critical and can be any from a long list of unrelated water-soluble polymers. Therefore, the 112(a) rejection is withdrawn.
Applicant’s amendments and the arguments do not overcome the 102(a1) rejection over Burns or the 103 rejection over Burns in view of Hakanson, as is clear from the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777